REQUESTED BY: Dear Senator:
We have reviewed the above proposal as requested by you and are of the opinion that it would effectively give the Director of the Department of Insurance the authority to cause a refund of taxes on premiums collected on a regular or retaliatory basis paid when not required by law or paid in excess of the amount legally chargeable. The refund would come from the special fund set up by said bill after certification by the Director to the State Treasurer, subject to appropriation.
It is further our opinion that such refund could be made for erroneously paid taxes retroactively up to six years immediately preceding the effective date of the act.